          Case 3:20-cv-02731-VC Document 369 Filed 06/11/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        REVISED STANDARD CONDITIONS
                                                    OF RELEASE
          v.
                                                    Re: Dkt. Nos. 108, 368
  DAVID JENNINGS, et al.,
                 Defendants.



       These revised conditions of release supersede those listed in Dkt. No. 108. They apply

retroactively to every Class Members released on bail. Any special conditions of release imposed

on individual Class Members remain in place and are not affected by this order.



Unless otherwise specified, grants of bail are subject to the following conditions:

   1. The Class Member’s temporary release will expire upon the final adjudication of the

       habeas petition in this case, unless the Court orders otherwise.

   2. The Class Member must be released immediately into the custody of the Custodian listed

       in the bail request, who must transport the Class Member directly from his/her place of

       detention to the residence where s/he will reside.

   3. The Class Member must observe an initial 14-day quarantine at the place of residence,

       except as required to access needed healthcare. Whether the Class Member should be

       quarantined from other people at the same residence during that period is committed to

       the discretion of the Custodian.
         Case 3:20-cv-02731-VC Document 369 Filed 06/11/20 Page 2 of 2




   4. The Class Member must submit to location monitoring as directed by ICE.

   5. The Class Member must obey all governmental shelter-in-place orders, regulations and

       protocols.

   6. The Class Member must not violate any federal, state, or local law.

   7. The Class Member must not possess any firearm, destructive device, or other dangerous

       weapon.

   8. If the Class Member violates any condition of his/her release, the Court may on its own

       motion or on Defendants’ motion, modify or terminate this bail order and order the Class

       Member returned to ICE custody.

   9. ICE may not arrest or detain the Class Member except (a) upon an order permitting arrest

       issued by this Court (i) for violation of these conditions of release or (ii) based on a

       discovery by defendants of additional information which demonstrates that the Class

       Member is dangerous; (b) where there is a final order of removal and a travel document is

       obtained and where the Class Member will be removed within 3 days; or (c) where ICE

       has evidence and a good-faith belief that the Class Member has absconded and where

       ICE has attempted to contact the Class Member’s custodian. ICE must give Class

       Counsel and the Court notice of such arrest or detention on the same day the Class

       Member is detained.

   10. Nothing in this order limits ICE’s authority to remove the Class Member from the United

       States upon a final order of removal.

   11. Class Counsel is required to ensure that the Class Member is informed of and understands

       these conditions of release.

       IT IS SO ORDERED.


Dated: June 11, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                 2
